      Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


VLSI TECHNOLOGY LLC,

                   Plaintiff,
                                                    Civil Action No. 6:21-cv-00057-ADA

     v.                                             JURY TRIAL DEMAND


INTEL CORPORATION,

                   Defendant.




   DEFENDANT INTEL CORPORATION’S PROPOSED JURY VERDICT FORM

     Defendant Intel Corporation provides below its draft proposed jury verdict form.




                                             1
         Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 2 of 8




       When answering the following questions and filling out this Verdict Form, please follow

the directions provided throughout the form. Your answer to each question must be unanimous.

Some of the questions contain legal terms that are defined and explained in detail in the Jury

Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage of

any legal term that appears in the questions below.

       As used herein, “VLSI” means VLSI Technology, LLC, and “Intel” means “Intel

Corporation.” As used herein, “’373 Patent” refers to U.S. Patent No. 7,523,373, and “’759

Patent” refers to U.S. Patent No. 7,725,759.

       We, the jury, unanimously agree to the answers to the following questions, and return

them under the instructions of this Court as our verdict in this case.




                                                  2
          Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 3 of 8




I.    INFRINGEMENT1

       For each asserted claim of each patent, has VLSI proven by a preponderance
of the evidence that Intel has infringed?

      Please answer in each cell with “Yes” (for VLSI) or “No” (for Intel). If a cell is
blacked-out, no verdict is required.

          ’373 Patent               Literal Infringement           Doctrine of Equivalents

Claim 1

Claim 5

Claim 6

Claim 9

Claim 11



          ’759 Patent               Literal Infringement           Doctrine of Equivalents

Claim 14

Claim 17

Claim 18

Claim 24




1
        Intel objects to the inclusion of any question concerning infringement under the doctrine
of equivalents for the ’759 patents on the verdict form. With regard to the ’759 patent, as
explained in Intel’s Motion for Summary Judgment of No Infringement under the Doctrine of
Equivalents for U.S. Patent No. 7,725,759 (Dkt. No. 253), VLSI’s doctrine of equivalents claim
is barred by prosecution history estoppel.
                                               3
       Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 4 of 8




II.   INVALIDITY

1.    For each asserted claim of each patent, has Intel proven by clear and
convincing evidence that the claim is invalid?

      Please answer in each cell with “Yes” (for Intel) or “No” (for VLSI).


      ’759 Patent                     Invalidity

Claim 14

Claim 17

Claim 18

Claim 24




                                            4
        Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 5 of 8




III. WILLFULNESS2

If you found at least one claim of any asserted patent to be infringed and not invalid,
proceed to answer the following question for such patent(s). FOR ANY PATENT
THAT YOU FOUND NOT INFRINGED OR INVALID, YOU DO NOT NEED TO
ANSWER THE QUESTION.

      For each asserted patent, has VLSI proven by a preponderance of the
evidence that Intel’s infringement was willful?

Please answer in each cell with “Yes” (for VLSI) or “No” (for Intel).

           Patent                       Willfulness

        ’373 Patent

        ’759 Patent




2
        Intel objects to the inclusion of any question regarding Intel’s alleged willful
infringement on the verdict form. As explained in Intel’s Motion to Dismiss Claims for Direct
and Indirect Infringement and Enhanced Damages Based on Willful Infringement Under Federal
Rule of Civil Procedure 12(b)(6) (Dkt. No. 40) and Intel’s Motion for Summary Judgement of
No Post-Suit Willfulness or Enhanced Damages (Dkt. No. 252), VLSI lacks the requisite
evidence of pre-suit knowledge of the patents and that Intel’s post-suit conduct warrants a
finding of post-suit willful infringement or enhanced damages. Intel understands, however, that
the Court has overruled Intel’s objections and denied its motions.
                                              5
        Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 6 of 8




IV. DAMAGES (IF APPLICABLE)

If you found at least one claim of any asserted patent to be infringed and not invalid,
proceed to answer the following question for such patent(s). FOR ANY PATENT THAT
YOU FOUND NOT INFRINGED OR INVALID, YOU DO NOT NEED TO ANSWER
QUESTIONS 1A AND 1B.

1A.     What sum of money do you find that VLSI has proven, by a preponderance
of the evidence, would be fair compensation for infringement:

              Patent                                      Amount

           ’373 Patent

           ’759 Patent

             TOTAL:

1B.    Is the total amount you found in Question 1A a one-time lump sum for past
and future sales or a royalty for past sales only? Check one of the following:

                                 One-time lump sum [_____]

                                        -OR-

                                Royalty for past sales [_____]




                                           6
        Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 7 of 8




                        FINAL PAGE OF JURY VERDICT FORM

       You have now reached the end of the verdict form and should review it to ensure it

accurately reflects your unanimous determinations.        After you have satisfied that your

unanimous answers are correctly reflected above, your Jury Foreperson should then sign and date

this Verdict Form in the spaces below. Once that is done, notify the Court Security Officer that

you have reached a verdict.

                                        SIGNED this ____ day of March, 2021.



                                        _____________________________
                                        JURY FOREPERSON




                                               7
        Case 6:21-cv-00057-ADA Document 537 Filed 02/27/21 Page 8 of 8




Dated: February 27, 2021                        Respectfully submitted,

OF COUNSEL:                                     /s/ J. Stephen Ravel
                                                J. Stephen Ravel
William F. Lee (Pro Hac Vice)                   Texas State Bar No. 16584975
Louis W. Tompros (Pro Hac Vice)                 Kelly Ransom
Kate Saxton (Pro Hac Vice)                      Texas State Bar No. 24109427
WILMER CUTLER PICKERING HALE                    KELLY HART & HALLMAN LLP
  & DORR LLP                                    303 Colorado, Suite 2000
60 State Street                                 Austin, Texas 78701
Boston, Massachusetts 02109                     Tel: (512) 495-6429
Tel: (617) 526-6000                             Email: steve.ravel@kellyhart.com
Email: william.lee@wilmerhale.com               Email: kelly.ransom@kellyhart.com
Email: louis.tompros@wilmerhale.com
Email: kate.saxton@wilmerhale.com
                                                James E. Wren
Gregory H. Lantier (Pro Hac Vice)               Texas State Bar No. 22018200
Amanda L. Major (Pro Hac Vice)                  1 Bear Place, Unit 97288
WILMER CUTLER PICKERING HALE                    Waco, Texas 76798
  & DORR LLP                                    Tel: (254) 710-7670
1875 Pennsylvania Avenue                        Email: james.wren@baylor.edu
Washington DC 20006
Tel: (202) 663-6000                             Attorneys for Intel Corporation
Email: gregory.lantier@wilmerhale.com
Email: amanda.major@wilmerhale.com


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record are being served with a copy

of the foregoing document via the Court’s CM/ECF system per Local Civil Rule CV-5(a)(3) on

February 27, 2021.

                                              /s/ J. Stephen Ravel
                                              J. Stephen Ravel




                                               8
